DISMISS and Opinion Filed November 1, 2022




                                              S   In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-22-00756-CV

                    MATTHEW TANNER, Appellant
                              V.
          CROSSROADS ROW GROUP AND JOSE ESTEFES, Appellees

                     On Appeal from the 401st Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 401-01527-2022

                           MEMORANDUM OPINION
           Before Chief Justice Burns, Justice Molberg, and Justice Goldstein
                            Opinion by Chief Justice Burns
         The filing fee and docketing statement in this case are overdue. By postcards

dated August 3, 2022 and September 29, 2022, we notified appellant the $205 filing

fee was due.1 We directed appellant to remit the filing fee within ten days and

expressly cautioned appellant that failure to do so would result in dismissal of the

appeal. Also by postcard dated August 3, 2022, we informed appellant the docketing

statement in this case was due. We cautioned appellant that failure to file the

docketing statement within ten days might result in the dismissal of this appeal



   1
       The appeal information sheet indicates appellant is not entitled to proceed without payment of costs.
without further notice. To date, appellant has not paid the filing fee, filed the

docketing statement, or otherwise corresponded with the Court regarding the status

of this appeal.

      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                           /Robert D. Burns, III/
                                           ROBERT D. BURNS, III
                                           CHIEF JUSTICE

220756F.P05




                                        –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

MATTHEW TANNER, Appellant                    On Appeal from the 401st Judicial
                                             District Court, Collin County, Texas
No. 05-22-00756-CV          V.               Trial Court Cause No. 401-01527-
                                             2022.
CROSSROADS ROW GROUP                         Opinion delivered by Chief Justice
AND JOSE ESTEFES, Appellees                  Burns. Justices Molberg and
                                             Goldstein participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered November 1, 2022




                                       –3–